Citation Nr: 0717087	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-01 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for fibroids and pelvic adhesions, status post 
myomectomies.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted in 
this case.  With respect to the veteran's claim for an 
disability rating for her service-connected fibroids and 
pelvic adhesions, status post myomectomies, the Board notes 
that the veteran was in receipt of the maximum schedular 
rating of 50 percent available for her gynecological 
disorder.  The veteran, however, underwent a total abdominal 
hysterectomy, bilateral salpingo-porphorectomy in April 2005.  
Accordingly, this matter is referred back to the RO for 
additional evidentiary development and for consideration of 
entitlement to special monthly compensation (SMC) for the 
loss of use of a creative organ.  If the RO so finds, the 
veteran should be scheduled for an additional VA examination.

The veteran's representative has alleged that the veteran's 
PTSD has worsened since her April 2005 total abdominal 
hysterectomy, bilateral salpingo-porphorectomy.  The veteran 
was last afforded a VA examination in February 2004 and the 
latest VA records are from August 2004.  Accordingly, a 
remand is appropriate in order to secure updated treatment 
records, in order to ensure the proper development of the 
matter.  Additionally, once these records have been 
associated with the claims folder the RO should schedule the 
veteran for an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all necessary 
steps to obtain private and VA treatment 
records concerning the veteran's 
gynecological and psychiatric 
disabilities from August 2004.  If 
necessary following receipt of the 
gynecological records, the veteran should 
be afforded a VA gynecology examination 
to determine the current severity of her 
disability.

2.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of her 
PTSD disability.  The RO should forward 
the veteran's claims file for review by 
the VA examiner.  The examiner should 
describe all manifestations associated 
with the veteran's PTSD.  The examiner 
should provide a global assessment of 
functioning score and explain its 
meaning.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

3.  Then, the RO should readjudicate the 
veteran's increased rating claims.  The 
RO should consider any new evidence added 
to the claims file.  If the determination 
of the claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide her and 
her representative a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



